Citation Nr: 1422134	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the denial of death benefits in an April 9, 1993 Regional Office decision is clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.  He died in December 1992.  The appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (EO) in Montgomery, Alabama.

The appellant was scheduled for a Board videoconference hearing in December 2012.  The appellant cancelled her hearing.  


FINDINGS OF FACT

1.  In a VA RO decision dated April 9, 1993, the appellant was denied the award of death benefits because the Veteran's service was issued under conditions less than honorable which bar the payment of VA benefits.  

2.  In February 2006, the appellant submitted a DD Form 214 which showed an upgrade in the Veteran's character of discharge to a general discharge.  

3.  Entitlement to death benefits were granted, effective September 2006.  


CONCLUSION OF LAW

The VA RO decision of April 9, 1993, which denied death benefits to the appellant did not contain CUE.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to a claim based on an allegation of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process." Id. at 178.  As such, an allegation of CUE does not represent a "claim" but rather is a collateral attack on a final decision.  The provisions of the VCAA, therefore, are not applicable to the adjudication of the issue of CUE in a prior final decision.  


CUE 

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be ''undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).  

The Court has held that the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2013).  For the purpose of authorizing benefits, the rating or other adjudicative decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The appellant and her attorney assert that there was CUE in an April 1993 decision which denied death benefits on behalf of the surviving spouse.  She specifically alleges that the Veteran's character of discharge had been upgraded 1 year prior to her denial of death pension benefits.  She also maintains that he was buried in a National cemetery, issued a marker by VA, and he had a claim for VA benefits; therefore, VA had prior knowledge of his discharge upgrade prior to her claim.  

At the time of the appellant's April 1993 denial for her claim for death benefits, she was informed that the Veteran's character of discharge was issued under conditions which bar the payments of VA benefits.  She was also told that if she believed that VA's decision was incorrect, she should look to the Notice of Procedural and Appeals Right supplied at that time.  Additionally, she was also told that she had the right to file a request of revision of the character of the veteran's discharge with the Service Discharge Review Board or to apply for correction of the former service person's military records by the Service Department Board for Correction of Military Records.  The forms to begin those proceedings were provided to the appellant.  No appeal was made to VA at that time within the requisite one year period and the claim therefore, became final.  

At the time of her attempt to reopen her claim, the appellant submitted a copy of the Veteran's upgraded DD Form 214, which indicated, in pertinent part, that the Veteran's character of discharge was upgraded to under honorable conditions (general) in June 1992.  This was done administratively by the Board of Correction of Naval Records, which is not affiliated with or directed by VA.  The only information the VA Regional Office had available at the time of the Veteran's death was the Veteran's Notice of Separation issued at the time of his release from service, which indicated that he had a general court martial and had been given a bad conduct discharge.  The appellant had ample opportunity at the time of the Veteran's death to obtain his upgraded discharge or to attempt to upgrade his discharge if she did not know his discharge had been upgraded.  She did not attempt to do either.  It is clear from the record and statements made by the surviving spouse, that she was also unaware of an upgrade in the Veteran's discharge at the time of his death.  The Veteran's claims folder indicates that he had no claim for VA benefits pending at the time of his death and did not otherwise notify VA of the discharge upgrade.  Finally, the RO is not the VA entity that mandates cemetery services, and that entity of VA is not involved with death benefits for surviving spouses, per se.  Records pertaining to the burial of the Veteran and any determination regarding eligibility for burial in a national cemetery could not reasonably be expected to be a part of the record in the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313. A  disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).   

Reasonable minds could differ on how the facts were weighed in this case.  However, it is clear that the evidence before the RO at the time of the initial denial of death benefits in 1993 did not indicate in any way that the Veteran had a character of discharge that had been upgraded such that he had a discharge now established as under honorable conditions.  Once that was determined, entitlement to death benefits was granted.  Since no attempt to ascertain these facts occurred within the initial appellate period, the April 1993 decision became final.  

						(CONTINUED ON NEXT PAGE)

ORDER

As the April 9, 1993 decision that denied death benefits did not contain CUE, the claim is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


